Citation Nr: 0004995	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-34 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the 
November 16, 1987 decision which denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
schizo-affective disorder and which denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1962.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the appellant (who has been 
appointed the veteran's fiduciary) as to clear and 
unmistakable error in the July 25, 1986, November 16, 1987, 
and January 31, 1989, Board decisions with regard to the 
appropriate rating for the veteran's service-connected 
psychiatric disorder and his claim for a total rating based 
on individual unemployability.


FINDINGS OF FACT

1.  The February 1986, Board decision increased the veteran's 
rating from 10 to 30 percent, but no higher, for his service-
connected schizo-affective disorder.  The November 1987 Board 
decision denied an increased rating in excess of 30 percent.  
In both decisions, the Board had found that the veteran's 
service-connected schizo-affective disorder caused no more 
than definite impairment.  In addition, the Board in November 
1987, also found that his condition was not severe enough to 
render him unable to engage in substantially gainful 
employment.

2.  The January 1989 Board decision denied an increased 
rating in excess of 50 percent.  In that decision the Board 
found that the veteran's service-connected schizo-affective 
disorder caused no more than considerable impairment.

3.  The appellant has alleged that the veteran's case should 
have been remanded in order to obtain Social Security 
records, outpatient treatment records and a comprehensive VA 
examination; it is also alleged that the Board relied upon 
its own medical judgment when it rejected the statements of a 
private psychiatric examiner who indicated that his condition 
was severe and that he was permanently vocationally 
dysfunctional.


CONCLUSION OF LAW

The appellant's allegations of clear and unmistakable error 
in the July 25, 1986, November 16, 1987, and January 31, 
1989, Board decisions, fail to meet the threshold pleading 
requirements for revision of a Board decision on the grounds 
of clear and unmistakable error.  38 U.S.C.A. §§ 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the July 25, 1986 and November 
16, 1987 Board decisions, which had concluded that the 
veteran had failed to show entitlement to an evaluation in 
excess of 30 percent for the service-connected schizo-
affective disorder, and had not shown that he was entitled to 
total compensation based on individual unemployability.  The 
appellant further argues CUE in the January 1989 Board 
decision, which had concluded that the veteran had failed to 
show entitlement to an evaluation in excess of 50 percent for 
his service-connected schizo-affective disorder.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that 
either the Board's July 1986, November 1987, or January 1989 
decision contains CUE.  Both the 1986  and 1987 
determinations found that the evidence had not supported 
entitlement to an evaluation in excess of 30 percent for the 
service-connected schizo-affective disorder.  In November 
1987, it had also been found that his condition was not 
severe enough to render him unable to engage in substantially 
gainful employment.  The January 1989 determination found 
that the evidence had not supported entitlement to an 
evaluation in excess of 50 percent for the service-connected 
schizo-affective disorder.

The moving party argues that the case should have been 
remanded in 1987 so that certain records, to include Social 
Security Administration records, treatment records and a VA 
examination, could be obtained.  She also argued that the 
Board had erred by relying on its own medical judgment when 
it rejected the opinion of a private psychiatrist as to the 
severity of his condition.  Such allegations do not 
constitute a valid claim of CUE.  As stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

It is noted that the arguments raised by the moving party 
relate to the interpretation and evaluation of the evidence.  
Her argument that the Board had not properly weighed the 
opinion of the private psychiatrist, represents a clear-cut 
example of disagreement as to how that evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.  Moreover, the argument that there 
was error in the decision because VA failed its duty to 
assist in obtaining the evidence referred to by the moving 
party is not a valid basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(2) (1999).

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, of either fact or law, in either the 
July 25, 1986, the November 16, 1987, or the January 31, 
1989, decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the July 25, 1986, November 16, 
1987, and January 1989, Board decisions on the grounds of CUE 
is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


